IN THE SUPREME COURT OF TENNESSEE

                               AT NASHVILLE




                                                  FOR PUBLICATION

                                                  Filed: July 6, 1998




IN RE:      GUY S. DAVIS             )    No. 01S01-9801-BP-00006
                                     )
                                     ) Board of Professional Responsibility

                  FILED
                     July 6, 1998

                   Cecil W. Crowson
                 Appellate Court Clerk
For Guy S. Davis                           For Board of Professional
Guy S. Davis, Pro Se                       Responsibility
P. O. Box 742                              Sandy Garrett
Dyersburg, Tennessee 38025                 Disciplinary Counsel
                                           Nashville, Tennessee




                              OPINION




HELD IN CONTEMPT                                        ANDERSON, C.J.
        This matter is before the Court to determine whether the respondent, Guy S.

Davis, should be held in contempt for practicing law after the entry of a thirty-day

temporary suspension.



        After consideration of the record and the arguments of the parties, we

conclude that Davis willfully and knowingly violated the order of temporary

suspension on one occasion. We therefore hold Davis in contempt and impose a

sentence of confinement for one day, suspended on the condition that he fully

comply with the rules and orders of this Court.



                                          BACKGROUND

        In October of 1996, Guy S. Davis, a practicing attorney, entered a conditional

guilty plea to two acts of disciplinary misconduct1 in exchange for a private

reprimand from the Board of Professional Responsibility. The private reprimand

contained several conditions:


        1.       That Davis receive an evaluation at Charter Lakeside, comply
                 with treatment and aftercare programs recommended by
                 the treatment center, and provide a copy of the treatment
                 center’s report and treatment plan to the BPR.

        2.       That Davis enter a contract with Lawyers Concerned for
                  Lawyers or Lawyers Helping Lawyers for 18 months,
                 with the contract to provide for reports to the BPR and at
                 least 12 drug tests.

        3.       That Davis have a monitor with Lawyers Concerned for Lawyers
                 who shall make quarterly reports to the BPR.



The private reprimand stated that a thirty-day temporary suspension would be

sought if Davis violated any of the conditions.




        1
            The incidents both involved physical altercations, one of which resulted in Davis’s conviction
for sim ple assa ult.

                                                   -2-
      In April of 1997, the Board of Professional Responsibility, after determining

that Davis had violated these conditions, revoked the private reprimand and

requested this Court to enforce the thirty day suspension. This Court entered an

order on January 16, 1998, which stated that “the respondent’s conditional guilty

plea shall be enforced and the Respondent shall receive a thirty (30) day

suspension.”



      Shortly after the entry of the order of temporary suspension, Disciplinary

Counsel learned that Davis represented clients in court in criminal cases on January

16, 20, 23, and 26. When notified of these allegations, Davis responded in writing

that he did not receive a copy of the suspension order until January 23, 1998.

When he was unable to reach disciplinary counsel by telephone that morning to ask

about the effective date of the suspension, he made a court appearance that

afternoon. At approximately 4:00 p.m., Davis again called disciplinary counsel and

this time was informed the effective date of the suspension was January 16, 1998.



      Davis’s response to the Board conceded that he made an additional

appearance in the Lake County Circuit Court on January 26, 1998, despite the fact

he had learned from disciplinary counsel that his license had been temporarily

suspended. Davis’s written response explained:


               there was no time to advise my clients nor arrange for
               either of my two assistants to cover the court as both
               were already scheduled to appear in other courts. I took
               the chance I felt I needed to take, appeared and
               practiced. Lake County Circuit court meets very
               infrequently. A continuance and re-assignment of the
               cases would have, in my opinion, caused my clients and
               the court more problems than the problems I would have
               if my appearance was questioned. I did not practice after
               the morning of the 26th until the suspension had passed.


Based on the foregoing events and Davis’s admission, the Board filed a petition

asking that Davis be held in contempt for violating the temporary suspension order.



                                          -3-
       On May 18, 1998, we entered an order requiring Davis to appear before this

Court and show cause why he should not be held in contempt. Davis’s response

was essentially the same as contained in his letter to disciplinary counsel: that he

had not received a copy of the suspension order prior to appearing in court on

January 16 and 20, 1998; that he was uncertain as to the effective date of the

suspension prior to appearing in court on January 23, 1998; and that he knowingly

violated the suspension order by appearing in court on January 26, 1998, for the

reasons set forth in his letter.



       After reviewing the record and responses of the parties, we conclude that the

court appearances prior to Davis’s receipt of the suspension order and knowledge

as to its effective date, do not establish knowing and willful violations of the

suspension order so as to amount to contemptuous conduct. In contrast, Davis’s

admissions indicate that his court appearance on January 26, 1998, constituted a

knowing and willful violation of the order of temporary suspension and, therefore,

warrant a finding of contempt. Tenn. Code Ann. § 29-9-102(3)(1980 & Supp. 1997).



        Although not providing a defense for this conduct, we are mindful of and

take into consideration the candor displayed by Mr. Davis both with disciplinary

counsel and this Court in making these admissions and in explaining the reasons for

his violation of the suspension order on January 26, 1998. Having held Guy S.

Davis in contempt of this Court, we therefore sentence him to one day of

imprisonment, suspended upon the condition that he fully complies with the rules

and orders of this Court.



       Cost of this proceeding are taxed to Guy S. Davis, for which execution may

issue if necessary.


                                           _____________________________
                                           RILEY ANDERSON, CHIEF JUSTICE


                                           -4-
CONCUR:
Drowota, Birch, Holder and Barker, JJ.




                                         -5-